Title: To Benjamin Franklin from Patrick Wilson, 3 August 1772
From: Wilson, Patrick
To: Franklin, Benjamin


Dear Sir
Monday Augt. 3d 1772
I take my departure for Glasgow in a few Hours, having heard yesterday Evening of an inviting Opportunity of a Ship for the Forth which sails immediately.
Im sorry that Im so much hurried as not to be able to see You before I go. I shall take Care and deliver the Vollume of the American Transactions to the Questor of our Library. I beg the favour of being rememberd to Mr. Small; I ever am most faithfully and most respectfully Your’s
Pat. Wilson
 
Addressed: To / Doctor Franklin / at Mrs. Stevenson’s / Craven Street / Strand
